           Case 3:99-cv-01435-GAG-MEL Document 3084 Filed 09/03/20 Page 1 of 1




 1                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF PUERTO RICO
 2
      UNITED STATES OF AMERICA,
 3
      Plaintiff,                                             CASE NO. 99-1435 (GAG-MEL)
 4
      v.
 5
      COMMONWEALTH OF PUERTO RICO,
 6    et al.,

 7    Defendants.

 8
                    ORDER Re: Letter from Participant’s Parent (Docket No. 3083)
 9
            The JCC shall within 30 days of this order prepare an investigative report regarding the
10
     subject of the letter at Docket No. 3083 This letter will be translated by the Court and made part
11
     of the record. The participant’s identity as well as that of her parent have been removed from the
12
     public document.
13
            The JCC’s report will primarily focus on the conditions of care of the deceased participant
14
     following her transfer from Fundación Modesto Gotay. However, the same may also address any
15
     other matter informed in said letter.
16
            SO ORDERED.
17
            In San Juan, Puerto Rico this 4th day of August 2020.
18
                                                                  s/ Gustavo A. Gelpí
19                                                               GUSTAVO A. GELPI
                                                               United States District Judge
20

21

22

23

24                                                       1

25

26
